DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, the previously cited reference Oh et al. [US Patent Application Publication 20180151251 A1]  (hereinafter “Oh”) teaches a memory system (see Fig. 1, data processing system 100), comprising:
a memory device (see Fig. 5B, memory device 150) comprising a plurality of super block groups (see Fig. 5B, super blocks 0-1023), each super block group including plural memory blocks dispersed in a plurality of dies (see Fig. 5B, blocks dispersed in DIE 0-7); and
a controller (controller 130, see Fig. 1 and paragraphs [0113]-[0117]) coupled to the plural dies through a plurality of channels (see Fig. 5B, CH0 and CH1) and configured to determine which memory block in a first die among the plurality of dies is a bad block (see paragraphs [0071] and [0113] for bad block management operation of checking for bad blocks and storing locations of the bad blocks in a bad block summary table) and which reserved memory block is replaced with the bad block (see paragraphs [0113]-[0115] for selecting at least one victim super memory block and allocating the normal blocks in the victim super memory block in replacement of the bad blocks),
wherein the controller is further configured to search for the reserved memory block in a second die among the plurality of dies (see paragraph [0113]-[0115], the normal blocks included in the victim super memory block spans across multiple dies as shown in Fig. 8B), wherein the first die and the second die are coupled to the controller via different channels (see Fig. 15 for NVMs connecting to controller 6320 through different channels CH1-Chi; also see Fig. 5A for DIE 0 and DIE 1 connected through CH0 and CH1 respectively; also see Fig. 5B and paragraph [0100], the claimed first die may be one of Die 0-3 which share CH0, and the claimed second die may be one of Die 4-7 which share CH1).
The cited prior art reference fails to teach or sufficiently suggest that the first and second dies belong to different super block groups.  As set forth above, the claimed super block groups have been mapped to Oh’s super blocks 0-1023 in Fig. 5B, while the claimed first die may be one of Die 0-3 which share CH0, and the claimed second die may be one of Die 4-7 which share CH1.  However, any chosen die of Die 0-3 and any chosen die of Die 4-7 cannot be viewed as belonging to different super blocks 0-1023, as each of the super blocks 0-1023 span across Die 0-7.
	Per independent claim 10, the claim is the method claim corresponding to the system claim 1, and is allowed for the same reasons mutatis mutandis.
	Per independent claim 20, the claim is the controller and its associated functions corresponding to the system claim 1, and the instant claim is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

16 May 2022